Mikoll and Yesawich, Jr., JJ.,
concur in part and dissent in
part in a memorandum by Mikoll, J. Mikoll, J. (concurring in part and dissenting in part). We concur with the majority’s statement modifying the award to plaintiff, Adele Miller.
As to the issue of excessiveness of verdict as to the infant, it is to be noted that damages are peculiarly within the province of the jury and our intercession should not occur unless the amount is so excessive or inadequate as to shock the conscience of the court (see, Kiely u Miller, 67 AD2d 778). We cannot say that the judgment is excessive as to the amount awarded to the infant.
Defendant shot the infant in the left buttock while shooting at a bird. The infant was hospitalized for 15 days, undergoing an operation to cleanse the wound. He was confined to his home for another two weeks. A .22-caliber rifle bullet remains *868intact in his body. There is a 2 Vi-inch scar on the infant’s buttock. He used crutches for a one-month period after the accident. The infant contends that he suffered and continues to suffer persistent pain from his injuries, takes prescribed medication for pain, walks with a limp and is no longer a viable candidate for the military because of his injuries. The infant’s physician stated that the bullet caused injury to his muscles and that there is permanent irritation to some of the nerves in his buttock with probable irritation to his sciatic nerve. The infant’s injuries are permanent and he will always have pain after exertion or long periods of standing. Under these circumstances, we conclude that the verdict awarded to the infant was not excessive and should be affirmed.